July 26, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                    FREDERICK L. NICHOLAS, Appellant

NO. 14-15-00403-CV                          V.

  ENVIRONMENTAL SYSTEMS (INTERNATIONAL) LIMITED, BRIAN G.
  COOK, REIF WINERY INC. (C.O.B. AS REIF ESTATE WINERY), KLAUS
            REIF AND RE/DEFINING WATER INC., Appellee
                 ________________________________

       This cause, an appeal from the judgment in favor of appellees,
Environmental Systems (International) Limited, Brian G. Cook, Reif Winery Inc.
(c.o.b. as Reif Estate Winery), Klaus Reif and Re/Defining Water Inc., signed
February 4, 2015, was heard on the transcript of the record. We have inspected the
record and find no error in the judgment. We order the judgment of the court below
AFFIRMED.

      We order appellant, Frederick L. Nicholas, to pay all costs incurred in this
appeal.

      We further order this decision certified below for observance.